DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2010/0126557, hereafter ‘557) in view of Chou et al. (US 2006/0160952, hereafter ‘952).  Both references were cited in a prior Office action.
Regarding Claims 1-6 and 9, '557 teaches a solar cell module comprising a polymeric encapsulant sheet which comprises a blend of an ethylene copolymer A and an ethylene copolymer B.  
This component may be an ethylene/alkyl acrylate copolymer (p. 4, [0040]).  The ethylene/alkyl acrylate copolymer may be produced using a tubular polymerization process (p. 4-5, [0043]).  Ethylene copolymer B may be present in the composition in the amount of about 70 to about 90 wt% (p. 3, [0029]).  This reads on the claimed ethylene/alkyl acrylate copolymer.
The composition may further comprise a silane coupling agent.  Exemplary silane coupling agents include both amino- and epoxy-functional compounds such as g-glycidoxypropyltriethoxysilane (i.e. (3-glycidyloxypropyl)triethoxysilane).  The silane may be present in the amount of about 0.01 to about 5 wt% (p. 5, [0050]).  This reads on the claimed silane.
The ethylene copolymer A may be present in the amount of about 10 to about 30 wt% of the blend composition (p. 3, [0029]).  Copolymer A may be obtained by copolymerization of ethylene and a comonomer selected from a group which includes anhydrides of C4-C8 unsaturated dicarboxylic acids (p. 3-4, [0030]).  Anhydrides are listed in the alternative along with monoesters and diesters.  '557 teaches the use of equivalent monoesters and diesters derived from maleic acid, but does not expressly teach the use of maleic anhydride.  
'557 refers to US 2006/0160952 as teaching exemplary blend compositions which may be used in '557's blend composition (p. 5, [0051]).
'952 teaches blends comprising (a) copolymers of ethylene and maleic anhydride or its functional equivalents and (b) ethylene copolymers with polar comonomers such as ethylene/alkyl (meth)acrylate copolymers (Abstract).  '952 indicates that maleic anhydride equivalents include maleic monoesters and diesters (p. 2, [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify '557 in view of '952 to select maleic anhydride for use as the anhydride of a C4-C8 unsaturated dicarboxylic acid in '557's copolymer A.  '952 demonstrates that this monomer is suitable for use in ethylene copolymers which '557 has acknowledged to be suitable.  Additionally, '952 establishes that maleic anhydride is a functional equivalent of the maleic monoesters and diesters disclosed by '557.  
Copolymer A of ‘557 may be a higher order copolymer such as a terpolymer.  Specific examples of the ethylene copolymer A include a variety of terpolymers based on ethylene, a maleic acid derivative, and an alkyl acrylate (p. 4, [0031]-[0032]).  Selecting maleic anhydride for use in such terpolymers and including the terpolymers in the indicated amount of 10-30 wt% reads on the claimed terpolymer.
The entirety of Chou ‘557 contains no disclosure, either express or implicit, of any crosslinking agents, peroxides, and/or isocyanates.  Therefore, the modified composition will be free of these compounds as claimed.
Modification of '557 in view of '952 as set forth above reads on Claims 1-6 and 9.
Regarding Claim 7, although '557 teaches that other additives may be employed, such additives are not required (see p. 5, [0046]: "The blend compositions used herein may also contain other additives known within the art.").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a composition consisting of only copolymer A, copolymer B, and a silane coupling agent.
Regarding Claims 8 and 11, '557 teaches various additives including UV stabilizers and absorbers and fillers at page 5, [0046]. 
Regarding Claim 10, '557 teaches solar cell (i.e. photovoltaic) modules comprising a back encapsulants layer formed of a sheet comprising the blend described above (p. 8, [0072]). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0048354; cited in Applicant’s IDS).  
Regarding Claims 12 and 13, Sato teaches a sheet for solar cell encapsulant in which crosslinking is unnecessary (Abstract).  
The sheet comprises a first component (A) which may be an ethylene-alkyl acrylate copolymer (p. 2, [0039]; p. 3, [0047]-[0049]).  The ethylene-alkyl acrylate copolymer may be formed by a tubular polymerization process (p. 3, [0050]).  This reads on the claimed ethylene/alkyl acrylate copolymer.  Component (A) is present in the amount of 40-90 wt% (p. 4, [0066]).  This overlaps the claimed range of 70-96 wt%.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sato’s encapsulant sheet comprises a second component (B) which may be an ethylene-acrylate-glycidyl methacrylate copolymer (p. 4, [0068]).  This reads on an ethylene/acrylic ester/glycidyl methacrylate terpolymer as claimed.  Sato’s component (B) may be present in the amount of 8-30 wt% (p. 5, [0076]).  This overlaps the claimed range of 2-29.9 wt%.
A silane coupling agent is also included in the amount of 0.03-3 parts by mass (p. 6, [0130]).  This reads on the claimed silane.
Sato’s composition also includes a copolymer (C) obtained by copolymerization of at least one alpha-olefin with an ethylenically unsaturated silane compound (p. 5, [0080]).  Including this component in amounts of up to 15 parts by mass results in improved adhesion (p. 6, [0107]).  Thus, component (C) functions as an adhesion promoter.
As indicated above, Sato teaches that crosslinking treatment is unnecessary.  Sato teaches away from the use of peroxides (p. 1, [0009]; see also Comparative Examples 1 and 2 at p. 11).  The entirety of Sato contains no express or implicit disclosure of isocyanates.  Therefore, Sato’s composition does not comprise any crosslinking agent, and does not comprise any peroxides or isocyanates.

Response to Arguments

Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
Applicant argues that the only reference to ‘952 in the disclosure of ‘557 is in the background of the invention, and that ‘557 fails to teach or state that the compositions of ‘952 can be used to produce its disclosed photovoltaic cells.
Applicant’s attention is directed to ‘557 at page 5, [0051] where the reference states that “[e]xemplary blend compositions of ethylene copolymers used herein include, but are not limited to, those disclosed in” the ‘952 publication.  The phrase “used herein” indicates that the ethylene copolymer blends of ‘952 may be used in the compositions of ‘557.
Applicant argues that ‘952 fails to disclose the use of compositions that can be used to create a photovoltaic cell.
Applicant’s characterization of ‘952 is accurate.  Nevertheless, ‘557 expressly suggests using the blend compositions of ‘952 in encapsulant sheets for solar cell modules.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); MPEP 2145(IV).
Applicant argues that the combination of ‘557 and ‘952 can only have been made with hindsight bias.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant argues that Sato does not disclose the use of plasticizers or adhesion promoters as required by amended Claim 12.
As indicated above, Sato’s composition includes a copolymer (C) obtained by copolymerization of at least one alpha-olefin with an ethylenically unsaturated silane compound (p. 5, [0080]).  Including this component in amounts of up to 15 parts by mass results in improved adhesion (p. 6, [0107]).  Thus, component (C) functions as an adhesion promoter.
Applicant’s remarks with respect to new Claim 15 are believed to be addressed in full above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762